 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   CYNTHIA JOHNSON, BRENDA                           No. C19-0597 RSM
     BEZEREDI, JAINE BIALK, on behalf of
10   themselves and all others similarly situated,     STIPULATED MOTION AND ORDER TO
                                                       EXTEND DEADLINES FOR RULE 26(f)
11                           Plaintiffs,               CONFERENCE, INITIAL DISCLOSURES,
                                                       AND JOINT STATUS REPORT
12            v.
13   THE BOEING COMPANY,
14                           Defendant.
15

16            Defendant The Boeing Company (“Boeing”) moves under Local Rule CR 7(d)(1) for an
17   extension of the deadlines set forth in the Court’s Order Regarding Initial Disclosures, Joint
18   Status Report, and Early Settlement (Dkt. 9). Counsel for Boeing conferred with counsel for
19   Plaintiffs Cynthia Johnson, Brenda Bezeredi, and Jaine Bialk (“Plaintiffs”), and Plaintiffs do not
20   oppose this motion.
21            Boeing requests that the Court extend: (1) the deadline for Boeing to serve its Answer to
22   Plaintiffs’ Complaint from May 21 to June 28, 2019; (2) the deadline for the FRCP 26(f)
23   Conference from June 14 to July 12, 2019; (3) the deadline for Initial Disclosures pursuant to
24   FRCP 26(a)(1) from June 21 to July 19, 2019, and (4) the deadline for the Combined Joint Status
25   Report and Discovery Plan as required by FRCP 26(f) and Local Rule CR 16 from June 28 to
26   July 26, 2019. This motion is made for good cause and not for the purpose of delay. The

      STIPULATION AND ORDER TO EXTEND                                           Perkins Coie LLP
      DEADLINES (No. 2:19-cv-00597) –1                                    1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92152496.1                                                                Fax: 206.359.9000
 1   deadline extension sought herein will assist Boeing in efficiently handling this class and
 2   collective action by allowing it to invest concentrated time at the beginning of the case to
 3   evaluate the data, information, and materials involved.
 4            For the foregoing reasons, Boeing respectfully requests that the Court extend the case
 5   deadlines as outline above.
 6

 7
      DATED: May 20, 2019                               By: s/ Chelsea Dwyer Petersen
 8                                                      By: s/ William B. Stafford
                                                        By: s/ Charles N. Eberhardt
 9
                                                        By: s/ Stephanie R. Holstein
10                                                      Chelsea Dwyer Petersen #33787
                                                        William B. Stafford #39849
11                                                      Charles N. Eberhardt #18019
                                                        Stephanie R. Holstein #50802
12                                                      Perkins Coie LLP
                                                        1201 Third Avenue, Suite 4900
13                                                      Seattle, WA 98101-3099
                                                        Telephone: 206.359.8000
14                                                      Facsimile: 206.359.9000
                                                        Email: CDPetersen@perkinscoie.com
15                                                               BStafford@perkinscoie.com
                                                                 CEberhardt@perkinscoie.com
16                                                               SHolstein@perkinscoie.com
                                                        Attorneys for Defendant
17
                                                         By: s/ Molly A. Elkin
18
                                                         Molly A. Elkin
19                                                       Sarah M. Block
                                                         McGillivary Steele Elkin LLP
20                                                       1101 Vermont Ave. NW, Ste. 1000
                                                         Washington, DC 20005
21                                                       Telephone: 202.833.8855
22                                                       Email: mae@mselaborlaw.com
                                                         Email: smb@mselaborlaw.com
23
                                                         David M. Gaba
24                                                       Compass Law Group
                                                         1001 Fourth Avenue, Ste. 3200
25                                                       Seattle, WA 98154
26                                                       Telephone: 206.251.5488
                                                         Email: davegaba@compasslegal.com

      STIPULATION AND ORDER TO EXTEND                                           Perkins Coie LLP
      DEADLINES (No. 2:19-cv-00597) –2                                    1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92152496.1                                                                Fax: 206.359.9000
 1
                                                   Patricia L. Vannoy
 2                                                 Mattson Ricketts Law Firm
 3                                                 134 S 13th Street, Ste. 1200
                                                   Lincoln, NE 68508
 4                                                 Telephone: 402.475.8433
                                                   Email: bao@mattsonricketts.com
 5
                                                   Attorneys for Plaintiffs
 6

 7

 8                   IT IS SO ORDERED this 22nd day of May 2019.
 9

10                                            A
                                              RICARDO S. MARTINEZ
11                                            CHIEF UNITED STATES DISTRICT JUDGE

12
     Presented by:
13
     By: s/ Chelsea Dwyer Petersen
14   Chelsea Dwyer Petersen #33787
     William B. Stafford #39849
15   Charles N. Eberhardt #18019
     Stephanie R. Holstein #50802
16   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
17   Seattle, WA 98101-3099
     Telephone: 206.359.8000
18   Facsimile: 206.359.9000
     Email: CDPetersen@perkinscoie.com
19           BStafford@perkinscoie.com
             CEberhardt@perkinscoie.com
20           SHolstein@perkinscoie.com
     Attorneys for Defendant
21
     By: s/ Molly A. Elkin
22   Molly A. Elkin
     Sarah M. Block
23   McGillivary Steele Elkin LLP
     1101 Vermont Ave. NW, Ste. 1000
24   Washington, DC 20005
     Telephone: 202.833.8855
25   Email: mae@mselaborlaw.com
     Email: smb@mselaborlaw.com
26

      STIPULATION AND ORDER TO EXTEND                                         Perkins Coie LLP
      DEADLINES (No. 2:19-cv-00597) –3                               1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     92152496.1                                                           Fax: 206.359.9000
